Citation Nr: 0400523	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES
1.  Entitlement to an increased evaluation for the service-
connected defective hearing, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from January 1955 to September 
1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the RO.  

In his VA Form 9, Substantive Appeal, dated in April 2002, 
the veteran requested a hearing before a Veterans Law Judge 
at the RO.  The veteran was notified by letter in January 
2003 of a hearing scheduled for February 2003, but failed to 
report.  

Since there has been no request for postponement or any 
motion filed for a new hearing, the Board will proceed with 
processing of the case as if the request for a hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2003).  

(These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.)  



REMAND

Service connection for defective hearing was granted from 
November 1959 and noncompensably rated.  The rating was 
increased in December 1963 to 10 percent, which has remained 
unchanged.

In a November 2000 audiology consult, speech discrimination 
was noted as 88 percent in the right ear and 76 percent on 
the left.  However, in December 2000 VA examination, it was 
noted to be 100 percent, bilaterally.  

In August 2001 VA audiology progress notes for hearing aids, 
the examiner noted that the veteran had significant hearing 
loss in the speech frequencies.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one. Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board therefore finds that further examination 
is necessary prior to appellate handling of the claim for 
increase.  

As regards the claim of service connection for tinnitus, the 
evidence shows that in a November 2000 audiology consult, the 
veteran reported onset of a constant cracking in his right 
ear.  

In the December 2000 VA examination, he reported the onset of 
tinnitus in service from military noise exposure.  The 
evidence is unclear as to the etiology of the veteran's 
tinnitus.  

Where there is a reasonable possibility that current 
conditions are related to conditions or incidents in service, 
VA should seek medical opinions as to whether the current 
disabilities are in any way related to or residuals of those 
experienced in service.  See Horowitz v. Brown, 5 Vet. App. 
217 (1993).  

Thus the Board finds that a VA examination is warranted in 
order to ascertain the likely etiology of the claimed 
tinnitus.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to ensure that additional records of 
relevant VA or private audiometric 
evaluation or treatment since September 
2001 are associated with the claims file.  
If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
defective hearing and the likely etiology 
of the claimed tinnitus.  The RO should 
make arrangements to return the claims 
file, with all newly received records of 
private or VA treatment, to the examiner 
for review.  The physician should review 
the claims file, and note such review in 
the report.  Complete audiometric testing 
should be done in this regard.  Based on 
his/her review of the case, the examiner 
should opine as to the likelihood that 
the veteran has current disability 
manifested by tinnitus due to disease or 
injury in service or as the result of the 
service-connected defective hearing.  

3.  The RO should undertake any other 
development or corrective action it 
determines to be indicated to ensure that 
the record is adequate for appellate 
review.  

4.  Following completion of the 
development requested hereinabove, the RO 
should then readjudicate the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



